Opinion filed July 19, 2007 















 








 




Opinion filed July 19, 2007 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                 ____________
 
                                                          No. 11-07-00024-CR 
                                                    __________
 
                            BRYAN MICHAEL BROTHERS, Appellant
 
                                                             V.
 
                                        STATE
OF TEXAS,
Appellee
 

 
                                         On
Appeal from the 266th District Court
 
                                                           Erath
  County, Texas
 
                                                 Trial
Court Cause No. CR12450
 

 
                                                                   O
P I N I O N
Bryan
Michael Brothers entered a plea of guilty to the offense of sexual assault of a
child under the age of seventeen.  A plea
bargain agreement was not reached.  The
trial court convicted appellant and assessed his confinement at ten years and a
$5,000 fine.  We affirm.




Appellant=s
court-appointed counsel has filed a motion to withdraw.  The motion is supported by a brief in which
counsel professionally and conscientiously examines the record and applicable
law and states that she has concluded that the appeal is frivolous.  Counsel has provided appellant with a copy of
the brief and advised appellant of his right to review the record and file a
response to counsel=s
brief.  A response has not been filed.
Counsel has provided appellant with a copy of the brief and advised appellant
of his right to review the record and file a response to counsel=s brief.  A response has not been filed.  Court-appointed counsel has complied with the
requirements of Anders v. California, 386 U.S. 738 (1967); Stafford
v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991); High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex.
Crim. App. 1974); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App.
1969); Eaden v. State, 161 S.W.3d 173 (Tex. App.CEastland
2005, no pet.).
Following the procedures outlined in Anders,
we have independently reviewed the record, and we agree that the appeal is
without merit.  We note that counsel has
the responsibility to advise appellant that he may file a petition for
discretionary review by the Texas Court of Criminal Appeals.  Ex parte Owens, 206 S.W.3d 670 (Tex.
Crim. App. 2006).  Likewise, this court
advises appellant that he may file a petition for discretionary review pursuant
to Tex. R. App. P. 66. Black
v. State,  217 S.W.3d 687 (Tex. App.CEastland 2007, no pet.). 
The motion to withdraw is granted, and the
judgment is affirmed.
 
 
PER CURIAM
 
July 19, 2007
Do not publish.  See Tex.
R. App. P. 47.2(b).
Panel
consists of:  Wright, C.J.,
McCall,
J., and Strange, J.